Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 1/7/2021. Claims 1- 12 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 1/7/2021, has been considered by the examiner. 
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing targeted advertisements based on information known or collected about the user. 
	 The idea of providing targeted advertisements based on information known or collected about the user is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a certain method of organizing human activities or a mental process which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: merely implementing the abstract idea on a computer through the use of appliances (like televisions, recorders, and tuners), storage devices, information 
	(2) Adding insignificant extrasolution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-12)
	(3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically, as recited in the claims generally linking the use of the judicial exception to providing targeted ads across linked (e.g. two devices belonging to the same user) devices environment or field of use (see claims 1-12)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that have not been found to be significantly more (inventive concept) than the judicial exception in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically, as recited in the claims:
	(a)  receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-12) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) automating mental tasks (see claims 1-12)(see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(c)  storing and retrieving information in memory (see claim 3) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein):  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)
	And (d) electronic recordkeeping (see claim 3) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application under the significantly more (inventive concept) step as detailed above. 

Claim Interpretation - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	- wherein the first appliance transmits appliance data including an operations status of the first appliance to the information presentation apparatus (see claim 11) 
	- the second appliance transmits notification of an opportunity of presenting information to the information presentation apparatus (see claim 11)  
	- the information presentation apparatus: sequentially obtains the appliance data from the first appliance; receives the notification from the second appliance; determines, after receiving the notification, whether to present the information by the second appliance, based on the appliance data obtained; and instructs the second appliance to present the information when determining to present the information by the second appliance, and prohibits the second appliance from presenting the information when determining not to present the information by the second appliance (see claim 11) 
	- a data obtainer that sequentially obtains, from a first appliance, appliance data including an operation status of the first appliance (see claim 12) 
	- a notification obtainer that receives, from a second appliance different from the first appliance, notification of an opportunity of presenting information (see claim 12) 

	- an instructor that instructs the second appliance to present the information when the determiner determines to present the information by the second appliance, and prohibits the second appliance from presenting the information when the determiner determines not to present the information by the second appliance (see claim 12) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. From review of the specification the Examiner finds the following corresponding structure in the specification as performing the functions. 
First appliance:
	Paragraph 0025 - The first appliance may be one of a television, a recorder, and a tuner, and the appliance data may be viewed program information indicating a program viewed on the first appliance
Examiner’s note: this is also recited in claim 9 
Second appliance: 
	Paragraph 0039- For example, mobile terminal 200 is an information terminal capable of communication, such as a smartphone or a tablet terminal. Mobile terminal 200 is an example of a second appliance.
Information presentation apparatus: 
Paragraph 0050- As illustrated in FIG. 3, information presentation 		apparatus 300 includes processor 301, main memory 302, storage 303, and 	communication IF 304. For example, information presentation apparatus 300 	is a server. Information presentation apparatus 300 may be composed of a 	plurality of apparatuses.
A data obtainer, a notification obtainer, a determiner, and an instructor:
		Paragraph 0050- As illustrated in FIG. 3, information presentation 	apparatus 300 includes processor 301, main memory 302, storage 303, and 	communication IF 304. For example, information presentation apparatus 300 	is a server. Information presentation apparatus 300 may be composed of a 	plurality of apparatuses.
		Paragraph 0051- Processor 301 reads a control program for operating 	information presentation apparatus 300 from storage 303, and executes the 	read control program
		Paragraph 0053- Storage 303 is a nonvolatile storage area (auxiliary 	storage device) storing the control program various data, and the like. For 	example, storage 303 is ROM, flash memory, an HDD, or the like. The control 	program stored in storage 303 includes a program for performing operations 	relating to the below-described information presentation method.
		Paragraph 0006- The general and specific aspects of the present 	disclosure may be implemented using a system( an apparatus, an integrated 

	Examiner’s note: stored software in memory being executed by a server to perform functions

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (United States Patent Application Publication Number: US 2015/0248706) further in view of Lidow (United States Patent Application Publication Number: US 2015/0193810).

	As per claim 1, Mi et al. teaches An information presentation method, comprising: (see abstract and paragraph 0042, Examiner’s note: method for providing advertisements across correlated devices). 
	 sequentially obtaining, from a first appliance, appliance data including an operation status of the first appliance; (see paragraphs 0016 and 0021-0023, Examiner’s note: receiving behavioral data, transactional data, and or loyalty status data from each user device, where a user device may be a computer like a tablet or smartphone). 
	 receiving, from a second appliance different from the first appliance, notification of an opportunity of presenting information by the second appliance; (see paragraphs 0017 and 0031-0033, Examiner’s note: client device requesting an advertisement). 
	determining, after receiving the notification in the receiving, whether to present the information by the second appliance, based on the appliance data obtained in the sequentially obtaining;  and instructing the second appliance to present the information when determining to present the information by the second appliance in the determining, (see paragraphs 0033, 0017-0018, and 0020-0023, Examiner’s note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements). 
	While Mi et al. clearly teaches displaying targeted ads based on information collected across correlated devices (see paragraphs 0012 and 0017-0018), Mi does not expressly teach the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims and prohibiting the second appliance from presenting the information when determining not to present the information by the second appliance in the determining. 
	However, Lidow which is in the art of ads on devices (see abstract) teaches the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims and prohibiting the second appliance from presenting the information when determining not to present the information by the second appliance in the determining (see abstract and paragraph 0049, Examiner’s note: allows a user to ban a particular ad from being shown again  across multiple devices). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Mi et 	As per claim 2, Mi et al. teaches	further comprising: selecting one candidate from a plurality of candidates as the information to be presented by the second appliance, according to the appliance data obtained in the sequentially obtaining, wherein the instructing the second appliance to present the information includes instructing the second appliance to present, as the information, the one candidate selected in the selecting  (see paragraphs 0033, 0017-0018, and 0020-0023, Examiner’s note: extensive user information may be collected across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements on one or more of the user devices ).	As per claim 3, Mi et al. teaches	further comprising: accumulating, in a storage device, a plurality of items of appliance data sequentially obtained in the sequentially obtaining, the plurality of items of appliance data each being the appliance data, wherein the selecting includes selecting the one candidate from the plurality of candidates as the information to be presented by the second appliance, according to the plurality of items of appliance data accumulated in the storage device  (see paragraphs 0033 and 0017-0023, Examiner’s note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which is stored in a database (see paragraphs 0019-0020), which are then used to provide advertisements on one or more of the user devices ).	As per claim 4, Mi et al. teaches	wherein each of the plurality of items of appliance data sequentially obtained in the sequentially obtaining includes time information indicating a time at which the item of the appliance data is generated in the first appliance (see paragraphs 0021, 0025, and 0018, Examiner’s note: time frame associated with user collected data). 	As per claim 5, Mi et al. teaches	wherein the selecting includes estimating a next behavior of a user of the second appliance according to the plurality of items of appliance data accumulated in the storage device, and selecting, as the information to be presented by the second appliance, the one candidate from the plurality of candidates according to the next behavior estimated (see paragraphs 0017-0023, Examiner’s note: various user behaviors can be collected across multiple devices (see paragraph 0017 and 0020-0023) to 	As per claim 6, Mi et al. teaches	further comprising: obtaining a preference of a user of the second appliance, wherein the selecting includes selecting the one candidate from the plurality of candidates according to the preference of the user obtained in the obtaining (see paragraphs 0017-0023, Examiner’s note: various user behaviors can be collected across multiple devices (see paragraph 0017 and 0020-0023) to provide a targeted advertisement like the example provided in paragraph 0018).	As per claim 7, Mi et al. teaches	further comprising: obtaining position information indicating a position of the second appliance, from the second appliance, wherein the determining includes determining whether to present the information by the second appliance, based on the appliance data and the position information (see paragraphs 0017-0023, Examiner’s note: various user behaviors can be collected across multiple devices (see paragraphs 0017 and 0020-0023) to provide a targeted advertisement like the example provided in paragraph 0018). 	As per claim 8, Mi et al. teaches, 
	wherein the appliance data includes at least one selected from: a power state indicating whether power of the first appliance is on or off; an opening and closing state of an opening and closing portion in the first appliance; and a detection result of a human sensor in the first appliance (see paragraphs 0021-0022 and 0025, Examiner’s note: only one is required by the claims and the limitation of an opening and closing state of an opening and closing portion in the first appliance is broad enough to read on “ a timeframe associated with a website access, a timeframe associated with a specific loyalty program membership, or timing of a purchase taught in the above cited sections). 	As per claim 9, Mi et al. teaches	wherein the first appliance is one of a television, a recorder, and a tuner, (see paragraphs 0025, 0016-0017, and 0021-0025, Examiner’s note: only one required by the claims and the first appliance is a recorder in the sense that the information taking place on that device is recorded or a tuner in the sense that the information taking place on that device is used to tune which advertisements to provide to the user (see paragraph 0017)).
	 and the appliance data is viewed program information indicating a program viewed on the first appliance (see paragraphs 0016, 0021, 0023, 0025, Examiner’s note: could refer to either the websites accessed or the loyalty programs under broadest reasonable interpretation). 	As per claim 10, Mi et al. teaches	wherein the sequentially obtaining includes sequentially obtaining, from each of a plurality of first appliances, appliance data including an operation status of the first appliance, the plurality of first appliances each being the first appliance, and the determining includes determining, after receiving the notification in the receiving, whether to present the information by the second appliance, based on a plurality of items of appliance data obtained from the plurality of first appliances in the sequentially obtaining, the plurality of items of appliance data each being the appliance data  (see paragraphs 0013, 0033, 0017-0018, and 0020-0023, Examiner’s note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements).	As per claim 11, Mi et al. teaches An information presentation system, comprising: (see abstract, Examiner’s note: system for providing advertisements across correlated devices).
	 a first appliance; a second appliance different from the first appliance;  (see abstract, paragraphs 0013 and 0016, Examiner’s note: correlating user data across multiple user devices (e.g. that are of the same user)). 
	and an information presentation apparatus, (see paragraphd 0013, 0017, and 0033, Examiner’s note: database server that correlates the information and provides ads). 
	wherein the first appliance transmits appliance data including an operation status of the first appliance, to the information presentation apparatus, the second appliance transmits notification of an opportunity of presenting information, to the information presentation apparatus, (see 
	and the information presentation apparatus: sequentially obtains the appliance data from the first appliance; receives the notification from the second appliance; determines, after receiving the notification, whether to present the information by the second appliance, (see paragraphs 0017 and 0031-0033, Examiner’s note: user information is sent from the user device to the web server which correlates user data and provides advertisements). 
	based on the appliance data obtained; and instructs the second appliance to present the information when determining to present the information by the second appliance, (see paragraphs 0033, 0017-0018, 0020-0023, Examiner’s note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements). 
	While Mi et al. clearly teaches displaying targeted ads based on information across correlated devices (see paragraphs 0012 and 0017-0018), Mi does not expressly teach the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims and prohibits the second appliance from presenting the information when determining not to present the information by the second appliance. 
	However, Lidow which is in the art of ads on devices (see abstract) teaches the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims and prohibits the second appliance from presenting the information when determining not to present the information by the second appliance (see abstract and paragraph 0049, Examiner’s note: allows a user to ban a particular ad from being shown again  across multiple devices). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Mi et al. with the aforementioned teachings from Lidow with the motivation of providing a known advertising feature of providing information of interest to a user by not providing an advertisement when an advertisement constraint says the advertisement should not be presented (see Lidow abstract and paragraph 0049), when providing targeted advertisements of interest to a user based on collected data (see Mi et al.  paragraphs 0016-0023) as well as allowing the users some personalization over what information is used in the system (see Mi et al. paragraph 0024) to provide ads is both known.	As per claim 12, Mi et al. teaches An information presentation apparatus, comprising: (see abstract, Examiner’s note: system for providing advertisements across correlated devices).
	 a server that sequentially obtains, from a first appliance, appliance data including an operation status of the first appliance; (see paragraphs 0016 and 0021-0023, Examiner’s note: receiving behavioral data, transactional data, and or loyalty status data from each user device, where a user device may be a computer like a tablet or smartphone).
	the server that receives, from a second appliance different from the first appliance, notification of an opportunity of presenting information; the server that determines, (see paragraphs 0017 and 0031-0033, Examiner’s note: client device requesting an advertisement).
	after the server receives the notification, whether to present the information by the second appliance, based on the appliance data obtained by the server; and the server that instructs the second appliance to present the information when the server determines to present the information by the second appliance,(see paragraphs 0033, 0017-0018, 0020-0023, Examiner’s note: extensive user information may be correlated across a range of correlated (e.g. all belonging to one user) devices, which are then used to provide advertisements). 
	While Mi et al. clearly teaches the server includes various modules to perform the functions (see paragraph 0019) and that the server can include additional, fewer, or different modules for performing various applications (see paragraph 0019) which are software running on a 
	However, one of ordinary skill in the art before the effective filing date of the claimed invention it would been obvious to one of ordinary skill in the art since one of ordinary skill in the art would have recognized that Mi et al. could have been modified with the aforementioned teachings from paragraphs 0019, 0040, 0042, and 0044 of Mi et al. to include to above as claimed in particular to have different modules performing the respective functions as claimed (e.g. this module performing this function, this other module performing this other function, etc.) with the motivation of providing a common way that software can be separated or combined to perform different functions, when Mi practically suggests as much by teaching the server performs the function through modules (e.g. computer software) that can alternatively include additional, fewer or different modules for performing the functions. 
	While Mi et al. clearly teaches displaying targeted ads based on information across correlated devices (see paragraphs 0012 and 0017-0018), Mi does not expressly teach the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in and prohibits the second appliance from presenting the information when the determiner determines not to present the information by the second appliance.
	However, Lidow which is in the art of ads on devices (see abstract) teaches the known advertising feature of not providing an advertisement when an advertisement constraint says the advertisement should not be presented or more specifically as recited in the claims and prohibits the second appliance from presenting the information when the determiner determines not to present the information by the second appliance (see abstract and paragraph 0049, Examiner’s note: allows a user to ban a particular ad from being shown again  across multiple devices). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Mi et al. with the aforementioned teachings from Lidow with the motivation of providing a known advertising feature of providing information of interest to a user by not providing an advertisement when an advertisement constraint says the advertisement should not be presented (see Lidow abstract and paragraph 0049), when providing targeted advertisements of interest to a user based on collected data (see Mi et al.  paragraphs 0016-0023) as well as allowing the users some personalization over what information is used in the system (see Mi et al. paragraph 0024) to provide ads is both known.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chai et al. (United States Patent Application Publication Number: US 2014/0074621) teaches pushing content to secondary devices (see abstract) 
Miller et al. (United States Patent Application Publication Number: US 2015/0341453) teaches systems and methods for matching online users across devices (see title and abstract) 
Pearson et al. (United States Patent Application Publication Number: US 2019/0073698) teaches providing advertisements across multiple user devices (see title and abstract) 
Kirkorian et al. (United States Patent Application Publication Number: US 2007/0234213) teaches advertisers setting constraints over when an advertisement may be presented (see paragraph 0048) 
Beaver et al. (United States Patent Application Publication Number: US 2009/0006177) teaches business rules set by advertisers for when to display an advertisement to a user (see paragraph 0018) 
Defoy et al. (United States Patent Application Publication Number: US 2009/0248524) teaches if a user negatively reviews an ad the ad server will stop the display of the ad in the future to the user (see paragraph 0055)




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621